     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 1 of 21


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GERALD SPENCE,                                    No. 2:16-cv-1828 TLN KJN P
12                          Plaintiff,
13              v.                                         ORDER
14       G. KAUR, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se. Plaintiff’s motion to compel further

18   discovery responses and defendants’ motion to modify the scheduling order are before the court.

19   As set forth below, the undersigned grants in part and denies in part plaintiff’s motion to compel,

20   and denies defendants’ motion to modify the scheduling order.

21   I. Plaintiff’s Operative Pleading

22             This action proceeds on plaintiff’s third amended complaint. (See ECF Nos. 89 (March 7,

23   2019); 90 (December 20, 2019).) Plaintiff alleges that in 2016, while he was housed at California

24   State Prison-Solano, defendants Kaur (the Sr. Librarian) and Sgt. Chambers issued a 128-B and a

25   CDCR-115 Rules Violation Report1 (“RVR”) against plaintiff on false charges, in retaliation for

26   plaintiff’s filing of a prison grievance against Kaur. (ECF No. 89.) The hearing on the RVR took

27
     1
       “128-B” and “CDCR-115” are references to forms used by prison staff to document various degrees
28   of disciplinary action. See 15 C.C.R. §§ 3312, 3326.
                                                       1
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 2 of 21


 1   place on November 18, 2016. (ECF Nos. 89, 90, 92.) The RVR was subsequently reversed, but

 2   plaintiff lost 30 days of privileges, including access to the yard and the law library. Plaintiff

 3   seeks unspecified injunctive relief and monetary damages.

 4   II. Elements of a Retaliation Claim

 5          “Within the prison context, a viable claim of First Amendment retaliation entails five

 6   basic elements: (1) An assertion that a state actor took some adverse action against an inmate (2)

 7   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

 8   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

 9   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005).

10   III. Legal Standards Governing Discovery

11          Under Rule 37 of the Federal Rules of Civil Procedure, “a party seeking discovery may

12   move for an order compelling an answer, designation, production, or inspection.” Fed. R. Civ. P.

13   37(a)(3)(B). Such “motion may be made if: (i) a deponent fails to answer a question asked under

14   Rule 30 or 31; (ii) a corporation or other entity fails to make a designation under Rule 30(b)(6) or

15   31(a)(4); (iii) a party fails to answer an interrogatory submitted under Rule 33; or (iv) a party fails

16   to produce documents or fails to respond that inspection will be permitted -- or fails to permit

17   inspection -- as requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(B). An “evasive or

18   incomplete disclosure, answer, or response must be treated as a failure to disclose, answer, or

19   respond.” Fed. R. Civ. P. 37(a)(4). “District courts have ‘broad discretion to manage discovery .

20   . .’” Hunt v. Cnty. of Orange, 672 F.3d 606, 616 (9th Cir. 2012) (quoting Avila v. Willits Envtl.
21   Remediation Trust, 633 F.3d 828, 833 (9th Cir. 2011)).

22          The party moving to compel bears the burden of informing the court (1) which discovery

23   requests are the subject of the motion to compel; (2) which of the responses are disputed; (3) why

24   the party believes the response is deficient; (4) why any objections are not justified; and (5) why

25   the information sought through discovery is relevant to the prosecution of this action.

26   Haraszewski v. Knipp, 2020 WL 4676387, at *3 (E.D. Cal. Aug. 12, 2020); McCoy v. Ramirez,
27   2016 WL 3196738, at *1 (E.D. Cal. June 9, 2016); Ellis v. Cambra, 2008 WL 860523, at *4 (E.D.

28   Cal. Mar. 27, 2008) (“Plaintiff must inform the court which discovery requests are the subject of
                                                         2
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 3 of 21


 1   his motion to compel, and, for each disputed response, inform the court why the information

 2   sought is relevant and why defendant’s objections are not justified.”). “Thereafter, the party

 3   opposing discovery has the burden of showing that the discovery should be prohibited, and the

 4   burden of clarifying, explaining or supporting its objections.” Bryant v. Ochoa, 2009 WL

 5   1390794 at *1 (S.D. Cal. May 14, 2009) (citations omitted). In other words, the opposing party

 6   “has the burden to show that discovery should not be allowed. . . .” DIRECTV, Inc. v. Trone, 209

 7   F.R.D. 455, 458 (C.D. Cal. 2002).

 8          The purpose of discovery is to “remove surprise from trial preparation so the parties can

 9   obtain evidence necessary to evaluate and resolve their dispute.” U.S. ex rel. O’Connell v.

10   Chapman University, 245 F.R.D. 646, 648 (C.D. Cal. 2007) (quotation and citation omitted).

11   Rule 26(b)(1) of the Federal Rules of Civil Procedure offers guidance on the scope of discovery

12   permitted:

13                  Parties may obtain discovery regarding any nonprivileged matter that
                    is relevant to any party’s claim or defense and proportional to the
14                  needs of the case, considering the importance of the issues at stake
                    in the action, the amount in controversy, the parties’ relative access
15                  to relevant information, the parties’ resources, the importance of the
                    discovery in resolving the issues, and whether the burden or expense
16                  of the proposed discovery outweighs its likely benefit. Information
                    within this scope of discovery need not be admissible in evidence to
17                  be discoverable.
18   Id. “Relevance for purposes of discovery is defined very broadly.” Garneau v. City of Seattle,

19   147 F.3d 802, 812 (9th Cir. 1998). “The party seeking to compel discovery has the burden of

20   establishing that its request satisfies the relevancy requirements of Rule 26(b)(1). Thereafter, the
21   party opposing discovery has the burden of showing that the discovery should be prohibited, and

22   the burden of clarifying, explaining or supporting its objections.” Bryant v. Ochoa, 2009 WL

23   1390794 at *1 (S.D. Cal. May 14, 2009) (internal citation omitted).

24          Interrogatories

25          Rule 33 of the Federal Rules of Civil Procedure provides that a party may serve upon

26   another party written interrogatories that relate to any matter that may be inquired into under Rule
27   26(b). Fed. R. Civ. P. 33(a). “Each interrogatory must, to the extent it is not objected to, be

28   answered separately and fully in writing under oath.” Fed. R. Civ. P. 33(b)(3). The person who
                                                        3
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 4 of 21


 1   answers interrogatories must verify the responses by signing them. Fed. R. Civ. P. 33(b)(5); see

 2   also Hash v. Cate, 2012 WL 6043966, at *3 (N.D. Cal. Dec. 5, 2012) (“interrogatory responses. . .

 3   must contain facts, and the party responding must verify that those facts are true and correct to the

 4   best of his knowledge”).

 5            Requests for Admissions (“RFA”)

 6            Federal Rule of Civil Procedure 36(a) provides:

 7                    A party may serve on any other party a written request to admit, for
                      purposes of the pending action only, the truth of any matters within
 8                    the scope of Rule 26(b)(1) relating to: (A) facts, the application of
                      law to fact, or opinions about either; and (B) the genuineness of any
 9                    described documents.
10   Fed. R. Civ. P. 36(a)(1). “Strictly speaking, Rule 36 is not a discovery procedure at all.” 8B

11   Charles Alan Wright & Arthur R. Miller, Fed. Practice and Procedure § 2253 (3d ed. 2020). An

12   RFA’s purpose is not to acquire information, but to “expedite the trial and to relieve the parties of

13   the cost of proving facts that will not be disputed at trial, the truth of which is known to the

14   parties or can be ascertained by reasonable inquiry.” Id. § 2252; see also 7 James Wm. Moore,

15   Fed. Practice § 36.02(1) (3d ed. 2020) (“[R]equests for admission are used to establish admission

16   of facts about which there is no real dispute.”). “One of the primary purposes of request for

17   admissions is to narrow the issues for trial by identifying and eliminating those matters on which

18   the parties agree.” Taylor v. Calaveras County, 2019 WL 6341131, at *2 (E.D. Cal. Nov. 27,

19   2019) (citations omitted).

20            Rule 36 provides three distinct avenues for a response: “If a matter is not admitted, the
21   answer must specifically deny it or state in detail why the answering party cannot truthfully admit

22   or deny it.” Fed. R. Civ. P. 36(a)(4) (emphasis added); see 8B Wright & Miller, supra, § 2259.2

23   Therefore, if a party does not dispute the truth of the fact presented in or object to the RFA, the

24   party should admit. “A denial must fairly respond to the substance of the matter; and when good

25   faith requires that a party qualify an answer or deny only a part of a matter, the answer must

26   specify the part admitted and qualify or deny the rest.” Fed. R. Civ. P. 36(a)(4). “The answering
27

28   2
         The treatise identifies seven potential actions for a party receiving an RFA. Id.
                                                           4
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 5 of 21


 1   party may assert lack of knowledge or information as a reason for failing to admit or deny only if

 2   the party states that it has made reasonable inquiry and that the information it knows or can

 3   readily obtain is insufficient to enable it to admit or deny.” Fed. R. Civ. P. 36(a)(4) (emphasis

 4   added).

 5             “A matter admitted under this rule is conclusively established unless the court, on motion,

 6   permits the admission to be withdrawn or amended.” Fed. R. Civ. P. 36(b); cf. 8B Wright &

 7   Miller, supra, § 2173 (“Failure to make a timely objection is not the only way in which an

 8   objection can be waived. A voluntary answer to an interrogatory is also a waiver of the

 9   objection.”). Finally, Rule 36 requests are not limited to queries which “lead to the discovery or

10   production of admissible evidence,” but may be used to determine “the truth of any matters

11   within the scope of Rule 26(b)(1).” See Fed. R. Civ. P. 26 advisory committee’s note to the 2015

12   amendment (“The former provision for discovery of relevant but inadmissible information that

13   appears ‘reasonably calculated to lead to the discovery of admissible evidence’ is also deleted.

14   The phrase has been used by some, incorrectly, to define the scope of discovery.”); see also 8B

15   Wright & Miller, supra, § 2254 (“[After the 1970 amendment,] [r]elevance is given a very broad

16   meaning in the context of Rule 26(b).”). But a party may not propound RFAs unlimited in scope,

17   because the answering party’s duty is limited to conducting a reasonable inquiry.

18   IV. Plaintiff’s Motion to Compel

19             Initially, the court addresses plaintiff’s claim that defendants’ opposition to the motion to

20   compel was untimely because it was not served or mailed until November 6, 2020. However, the
21   court’s order granting defendants an extension of time stated that the opposition must be filed by

22   November 5, 2020, which it was. (ECF No. 115.)

23             A. Plaintiff’s Interrogatories to Defendant Kauer

24             Plaintiff asks the court to compel further responses to his third set of interrogatories to

25   defendant Kauer, numbers 6, 7 and 8 through 25; in his motion, plaintiff also refers to

26   interrogatory response 2, and in opposition, defendant Kauer invokes responses to interrogatories
27   2 and 5. After first setting out such discovery requests and responses, the undersigned discusses

28   the motion.
                                                           5
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 6 of 21


 1                 Interrogatory 6: What part of the 128 B, Counseling Only Chrono,
                   YOU authored to correct Plaintiff’s behavior on 10/25/16, was
 2                 counseling?

 3                 Response: Objection. This interrogatory does not seek information
                   that is relevant to any claims or defenses in this case. This
 4                 interrogatory is vague, ambiguous, and confusing as to the terms
                   “What part” and “was counseling.” This interrogatory is
 5                 argumentative, as it assumes facts that may not be true or may be in
                   dispute (i.e. that Defendant Kaur authored the CDCR 128B
 6                 Informational Chrono for the sole purpose of correcting Plaintiff’s
                   behavior), but requires Defendant to adopt those assumptions in
 7                 order to respond. Based on these objections, and without further
                   clarification from Plaintiff, Defendant Kaur cannot properly respond
 8                 to this interrogatory.

 9   (ECF No. 110 at 20.)

10                 Interrogatory No. 7: What part of the 128 B, Counseling Only
                   Chrono, YOU authored to correct Plaintiff’s behavior on 11/01/16,
11                 was counseling?

12                 Response: Objection. This interrogatory does not seek information
                   that is relevant to any claims or defenses in this case. This
13                 interrogatory is vague, ambiguous, and confusing as to the terms
                   “What part” and “was counseling.” This interrogatory is
14                 argumentative, as it assumes facts that may not be true or may be in
                   dispute (i.e. that Defendant Kaur authored the CDCR 128B
15                 Informational Chrono for the sole purpose of correcting Plaintiff’s
                   behavior), but requires Defendant to adopt those assumptions in
16                 order to respond. Based on these objections, and without further
                   clarification from Plaintiff, Defendant Kaur cannot properly respond
17                 to this interrogatory.

18   (ECF No. 110 at 20-21.)

19                 Interrogatory No. 2: To comply with· requirements of Title 15, 3312
                   (a), progressive discipline, before writing the 128 B did YOU first
20                 counsel Plaintiff?
21                 On either 10/25/16 or 11/01/16, if so which date?

22                 Response:       Objection. This interrogatory is compound and
                   argumentative, as it assumes facts that may not be true or may be at
23                 issue (i.e. that Section 3312(a) of Title 15 of the California Code of
                   Regulations requires CDCR staff members to first verbally counsel
24                 an inmate before drafting a CDCR 128B Informational Chrono), but
                   requires defendant to adopt those assumptions as true in order to
25                 respond. Without waiving this objection, and assuming the term
                   “verbal counseling” refers to a verbal warning, defendant Kaur
26                 responds as follows:
27                 Defendant Kaur is not aware of any requirement in Section 3312(a)
                   of Title 15 of the California Code of Regulations for CDCR staff
28                 members to verbally counsel an inmate before drafting a CDCR
                                                      6
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 7 of 21


 1                  128B Informational Chrono. Defendant Kaur recalls verbally
                    counseling Plaintiff about his disruptive and disrespectful behavior
 2                  on October 25, 2016, and on November 1, 2016, but does not
                    currently recall if she also counseled Plaintiff about his disruptive
 3                  and disrespectful behavior on any other dates.

 4   (ECF No. 110 at 19-20.)

 5                  Interrogatory No. 5: The last paragraph of the 128 B YOU authored,
                    which Defendant Chambers told YOU to leave in, was that meant as
 6                  a form of counseling?

 7                  Response: Objection. This interrogatory is vague and ambiguous as
                    to the terms “counseling” and the CDCR 128B referenced. Without
 8                  waiving this objection, defendant Kaur responds as follows:

 9                  Defendant Kaur drafted the last paragraph of her CDCR 128B
                    Informational Chrono in order to counsel plaintiff that future refusal
10                  to comply with staff orders could lead to further disciplinary actions
                    and suspension of library privileges. Defendant Kaur also recalls
11                  verbally counseling plaintiff about his disruptive and disrespectful
                    behavior on November 1, 2016. Defendant Kaur directs plaintiff to
12                  review the CDCR 128B Informational Chrono that she drafted,
                    which summarizes and describes how she verbally counseled
13                  plaintiff about his disruptive and disrespectful behavior on
                    November 1, 2016.
14

15   (ECF No. 110 at 20.)

16          Plaintiff argues that defendant Kauer’s responses to interrogatories 6 and 7 bear directly

17   on plaintiff’s retaliation claim, inquiring what was the specific conduct that caused defendants to

18   increase the mode of discipline from a verbal warning to a written warning to a rules violation

19   report, all in a single reporting. (ECF No. 110 at 2.) Plaintiff argues that this is why the RVR

20   was dismissed on due process and double jeopardy grounds.

21          Defendant Kauer counters that plaintiff’s motion to compel fails to address any of

22   defendant’s objections, and thus plaintiff fails to meet his burden. (ECF No. 115 at 4.)

23   Moreover, defendant Kauer argues that in light of the responses that interrogatories 2 and 5 were

24   argumentative, interrogatories 6 and 7 required defendant Kauer to assume facts that may not be

25   true or may be in dispute. For example, the fact that defendant Kauer authored any part of the

26   CDCR 128B Informational Chrono to “correct” plaintiff’s behavior as a form of discipline, and

27   thus answering such interrogatories would require defendant Kauer to adopt those assumptions in

28   order to respond. Defendant Kauer also contends that the objection to “what part” and
                                                       7
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 8 of 21


 1   “counseling” as vague, ambiguous and confusing, was appropriate given the interrogatories

 2   distinguished “counseling” from “correcting” in a vague and ambiguous manner. (ECF No. 115

 3   at 4.) Defendant contends the relevance objection was proper because plaintiff did not seek

 4   information relevant to any claims or defenses herein. (ECF No. 115 at 5.)

 5          In reply, plaintiff argues that the foundation of the interrogatory is not argumentative but

 6   rather based on accurate statements of policy contained in CCR § 3312.

 7          Section 3312(a) provides:

 8                 (a) Inmate misconduct shall be handled by:
 9                 (1) Verbal Counseling. Staff may respond to minor misconduct by
                   verbal counseling. When verbal counseling achieves corrective
10                 action, a written report of the misconduct or counseling is
                   unnecessary.
11
                   (2) Counseling Only Rules Violation Report. When similar minor
12                 misconduct reoccurs after verbal counseling or if documentation of
                   minor misconduct is needed, a description of the misconduct and
13                 counseling provided shall be documented on a Counseling Only
                   Rules Violation Report. This Counseling Only Rules Violation
14                 Report is meant for documenting an event or misconduct on the part
                   of the inmate; the Chrono is auto populated with the inmate’s name
15                 number and date. A copy of the completed Counseling Only Rules
                   Violation Report shall be provided to the inmate. Disposition of any
16                 contraband involved shall also be documented in the Counseling
                   Only Rules Violation Report.
17
                   (3) Rules Violation Report. When misconduct is believed to be a
18                 violation of law or is not minor in nature, it shall be reported on a
                   Rules Violation Report (RVR). The RVR is a computer generated
19                 standard form with information inputted by staff. The RVR will be
                   digitally signed by the reporting employee. The RVR shall contain,
20                 at a minimum, the following elements: The charged inmates name,
                   number, release date, facility, housing assignment, violation date,
21                 violation time, (Violation date and time means discovery date and
                   time) whether or not the misconduct was related to Security Threat
22                 Group activity, circumstances surrounding the misconduct, the
                   reporting employee’s; name, and title, RVR log number, the violated
23                 CCR, Title 15 rule number, specific act, level, division, whether or
                   not the charge will be referred for prosecution, reviewing supervisors
24                 name and title, and the classifying official’s name and title. The RVR
                   shall include; a section for the inmate to indicate whether or not they
25                 wish to postpone the RVR process if felony prosecution is likely, a
                   section to indicate if they wish to request or waive an assignment of
26                 a Staff Assistant or Investigative Employee. A summary of
                   disciplinary procedures and inmate rights is also provided to the
27                 inmate explaining the administrative hearing time frames, the roles
                   of both the staff assistant and the investigative employee, and the
28                 referral for prosecution is explained. The inmate’s appeal rights are
                                                        8
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 9 of 21


 1                  also explained.

 2   Cal. Code Regs. tit. 15, § 3312(a).

 3          Given the broad standards governing relevance, defendant Kauer’s relevance objection is

 4   overruled. That said, plaintiff did not cite § 3312(a) in either interrogatory 6 or 7, and the

 5   undersigned is persuaded that plaintiff’s interrogatories 6 and 7 required defendant Kauer to

 6   assume facts that may not be true or that may be in dispute. In his motion, plaintiff argued he was

 7   trying to determine the specific conduct that caused defendants to increase the mode of discipline

 8   from a verbal warning to a written warning to a rules violation report, all in a single reporting.

 9   But that is not what interrogatories 6 and 7 asked. No further response is required.

10          Interrogatories to Kaur Nos. 8 - 25

11          Plaintiff objects that defendants refused to answer interrogatories 8 through 25 claiming

12   their number exceeded those permitted under Rule 33 because the court’s revised scheduling

13   order did not limit in any way plaintiff’s discovery requests under the amended complaint.

14   Plaintiff contends that discovery starts anew once an amended complaint is filed.

15          However, as argued by defendants (ECF No. 115 at 6), the cases cited by plaintiff do not

16   stand for the proposition that discovery starts anew upon the filing of an amended complaint.

17   Rule 33 expressly states that absent stipulation by the parties or order of the court, a party may

18   not propound more than “25 written interrogatories, including all discrete subparts.” Fed. R. Civ.

19   P. 33. Plaintiff served more than 25 written interrogatories on defendant Kauer over three sets of

20   interrogatories. (See Chan Decl. ¶¶ 2-4, Exs 1-3.) Because plaintiff did not seek leave of court

21   before propounding additional interrogatories to defendant Kauer, plaintiff’s motion to compel

22   further responses to interrogatories 8 - 25 is denied.

23          As set forth above, plaintiff’s motion to compel further responses to the third set of

24   interrogatories to defendant Kauer is denied.

25          B. Plaintiff’s Request for Admissions to Defendant Kauer

26          Plaintiff seeks further responses to his third set of requests for admissions to defendant

27   Kauer, specifically requests 1, 4 through 10, 18, 20, 22 and 27.

28   ////
                                                        9
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 10 of 21


 1    RFA No. 1

 2                   Request for Admission No. 1: ADMIT. There was no allegation of
                     additional misconduct by the Plaintiff that justified elevating the 128
 3                   B to an RVR in 2016.
 4                   Response: Objection. This request is vague and ambiguous as to the
                     terms “additional misconduct” and “elevate.” This request is vague
 5                   and ambiguous as to the CDCR 128B Informational Chrono and
                     Rules Violation Report being referenced.             This request is
 6                   argumentative, as it assumes facts that may not be true or may be in
                     dispute (i.e. that additional misconduct by plaintiff was necessary to
 7                   file both a CDCR 128B Informational Chrono and a Rule Violation
                     Report), but requires defendant to adopt those assumptions in order
 8                   to respond. Based on these objections, and without further
                     clarification from plaintiff, defendant Kaur cannot admit or deny this
 9                   request at this time.
10    (ECF No. 110 at 9.)

11           “[W]hen good faith requires that a party qualify an answer or deny only a part of a matter,

12    the answer must specify the part admitted and qualify or deny the rest.” Fed. R. Civ. P. 36(a)(4);

13    see Holmgren v. State Farm Mut. Auto. Ins. Co., 976 F.2d 573, 579-80 (9th Cir. 1992). Denials

14    must be specific and must “fairly respond to the substance of the matter.” Fed. R. Civ. P.

15    36(a)(4). However, when the purpose of the request is reasonably clear, the responding party is

16    not permitted to deny the request based on a hyper-technical reading of the request. Holmgren,

17    976 F.3d at 580 (“Epistemological doubts speak highly of [the party’s] philosophical

18    sophistication, but poorly of its respect for Rule 36(a).”)

19           Here, defendant could admit or deny the first part of the request, that is, whether there was

20    an allegation of additional misconduct by plaintiff in connection with the CDCR 128B
21    Informational Chrono and the RVR at issue here. As plaintiff argues, there either was, or there

22    was not. But the second part of the request does hinge on an issue disputed by the parties:

23    whether any additional misconduct by plaintiff was necessary to file both a CDCR 128B

24    Informational Chrono and a Rule Violation Report. Defendant Kauer is required to admit or deny

25    the first part of RFA 1.

26    RFA Nos. 4 - 10
27                   Request for Admission No. 4: ADMIT. That November 02, 2016
                     Plaintiff committed no misconduct in the Solano library.
28
                                                         10
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 11 of 21


 1                Response: Objection. This request seeks information that is not
                  relevant to any claims or defenses in this case. Defendant Kaur lacks
 2                sufficient knowledge or information to admit or deny this request.
                  Based on these objections, defendant cannot admit or deny this
 3                request at this time.

 4                Request for Admission No. 5: ADMIT. That November 03, 2016
                  Plaintiff committed no misconduct in the Solano library.
 5
                  Response: Objection. This request seeks information that is not
 6                relevant to any claims or defenses in this case. Defendant Kaur lacks
                  sufficient knowledge or information to admit or deny this request.
 7                Based on these objections, Defendant cannot admit or deny this
                  request at this time.
 8
                  Request for Admission No. 6: ADMIT. That November 04, 2016
 9                Plaintiff committed no misconduct in the Solano library.

10                Response: Objection. This request seeks information that is not
                  relevant to any claims or defenses in this case. Defendant Kaur lacks
11                sufficient knowledge or information to admit or deny this request.
                  Based on these objections, Defendant cannot admit or deny this
12                request at this time.

13                Request for Admission No. 7: ADMIT. That November 05, 2016
                  Plaintiff committed no misconduct in the Solano library.
14
                  Response: Objection. This request seeks information that is not
15                relevant to any claims or defenses in this case. Defendant Kaur lacks
                  sufficient knowledge or information to admit or deny this request.
16                Based on these objections, defendant cannot admit or deny this
                  request at this time.
17
                  Request for Admission No. 8: ADMIT. That November 06, 2016
18                Plaintiff committed no misconduct in the Solano library.

19                Response: Objection. This request seeks information that is not
                  relevant to any claims or defenses in this case. Defendant Kaur lacks
20                sufficient knowledge or information to admit or deny this request.
                  Based on these objections, defendant cannot admit or deny this
21                request at this time.

22                Request for Admission No. 9: ADMIT. That November 07, 2016
                  Plaintiff committed no misconduct in the Solano library.
23
                  Response: Objection. This request seeks information that is not
24                relevant to any claims or defenses in this case. Defendant Kaur lacks
                  sufficient knowledge or information to admit or deny this request.
25                Based on these objections, Defendant cannot admit or deny this
                  request at this time.
26
                  Request for Admission No. 10: ADMIT. That November 08, 2016
27                Plaintiff committed no misconduct in the Solano library.

28                Response: Objection. This request seeks information that is not
                                                    11
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 12 of 21


 1                   relevant to any claims or defenses in this case. Defendant Kaur lacks
                     sufficient knowledge or information to admit or deny this request.
 2                   Based on these objections, defendant cannot admit or deny this
                     request at this time.
 3

 4    (ECF No. 110 at 10-12.)

 5           Defendant’s relevance objections are overruled. As discussed above, Rule 36 requests are

 6    not limited to requests which “lead to the discovery or production of admissible evidence,” but

 7    may be used to determine “the truth of any matters within the scope of Rule 26(b)(1).” See Fed.

 8    R. Civ. P. 26 advisory committee’s note to the 2015 amendment. Such responses may, or may

 9    not, support plaintiff’s theory of the case. Defendant objects that plaintiff failed to show

10    defendant Kauer possesses information sufficient to admit or deny such requests. But defendant

11    did not articulate any reasonable inquiry she conducted in order to respond to RFA’s 4 through

12    10. For example, as supervisor of the law library, she could review records to determine whether

13    plaintiff was counseled for misconduct on any of these dates. Or, if Kauer were working on one

14    of those days plaintiff was present in the library, she could respond, if she recalled, whether she

15    observed plaintiff engage in any misconduct. Plaintiff’s motion to compel further responses to

16    RFA’s 4 through 10 is granted.

17    RFA Nos. 18, 20, 22 & 27

18                   Request for Admission No. 18:            ADMIT. The Solano
                     Library/Education Dept. did not implement the use of Blue Placards
19                   in 2016.

20                   Response: Objection. This request is vague and ambiguous as to the
                     term “implement.” This request is vague and ambiguous as to
21                   timeframe.     Defendant Kaur lacks sufficient knowledge or
                     information to admit or deny this request. Based on these objections,
22                   defendant cannot admit or deny this request at this time.

23                   Request for Admission No. 20: ADMIT. The Blue Placards were
                     created and distributed by custody in 2016.
24
                     Response: Objection. This request is vague and ambiguous as to the
25                   term “created and distributed.” This request is vague and ambiguous
                     as to timeframe. Defendant Kaur lacks sufficient knowledge or
26                   information to admit or deny this request. Based on these objections,
                     Defendant cannot admit or deny this request at this time.
27
                     Request for Admission No. 22: ADMIT. Prior to Plaintiff’s RVR
28                   hearing before Defendant Pamela Chambers at Solano State Prison
                                                        12
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 13 of 21


 1                   on November 18, 2016 YOU told Sgt. Chambers what a Blue Pass
                     Card was.
 2
                     Response: Objection. Defendant Kaur lacks sufficient knowledge or
 3                   information to admit or deny this request. Based on this objection,
                     Defendant cannot admit or deny this request at this time.
 4
                     Request for Admission No. 27: ADMIT. After YOU "counseled"
 5                   Plaintiff on 11/01/16 his misconduct was not repeated.

 6                   Response to Request for Admission No. 27: Objection. This request
                     is vague and ambiguous as to timeframe, as it does not provide an
 7                   end date. This request is vague and ambiguous as to the term “his
                     misconduct.” Defendant Kaur lacks sufficient knowledge or
 8                   information to admit or deny this request. Based on these objections,
                     defendant Kaur cannot admit or deny this request at this time.
 9
      (ECF No. 110 at 13-16.)
10
             Plaintiff contends Defendant Kaur’s refusal to respond to RFA Nos. 18, 20, 22, and 27 is
11
      unjustified because “Kaur’s clarity on other request about the same factual scenerio [sic]” shows
12
      her answers are evasive. (ECF No. 110 at 3.) Plaintiff cites to defendant Kaur’s responses to
13
      Request Nos. 14 and 21, which are reproduced as follows:
14
                     Request for Admission No. 14: ADMIT. No one in Solano
15                   Education Department in 2016 trained YOU in the use of a Blue
                     Placard.
16
                     Response: Denied.
17
                     Request for Admission No. 21: ADMIT. YOU have no idea why the
18                   Blue Placards were created.

19                   Response: Denied.

20
21    (ECF No. 110 at 13-14.)

22           First, as to RFA Nos. 18 - 20, defendant Kauer’s objections as to terminology and time

23    frame are overruled. Also, defendant Kauer failed to set forth any reasonable inquiry she

24    undertook to determine whether she could admit or deny the requests. She explains that she did

25    not take the librarian position until September 2016 and therefore does not know the answers.

26    But because the use of the blue placards are at issue in this case, plaintiff is entitled to know

27    whether the use of such placards was new, i.e. only began in 2016, or whether it was a well-

28    established procedure, as well as who started the use of such blue placards, custody or not?
                                                         13
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 14 of 21


 1    Ostensibly, defendant Kauer might obtain such answers upon reasonable inquiry. Plaintiff’s

 2    motion to compel further responses to RFA Nos. 18 - 20 is granted.

 3           Second, as to RFA 22, counsel claims that defendant Kauer “appropriately declined to

 4    respond because she does not presently recall whether she told defendant Chambers what the blue

 5    pass cards or blue placards were.” (ECF No. 115 at 12.) In addition, defendant Chambers has

 6    similarly responded to interrogatories that she does not recall if Kauer told her what the blue pass

 7    cards were before the November 18, 2016 disciplinary hearing. (Id.) However, defendant Kauer

 8    did not offer such explanations in her response to RFA 22, such that her response is verified, and

 9    also failed to indicate whether she conducted reasonable inquiry; for example, whether she has

10    notes from which she may refresh her recollection. Plaintiff’s motion to compel further response

11    to RFA 22 is granted.

12           Third, as to RFA 27, defendant’s objection that plaintiff failed to limit the request as to

13    time is sustained. No further response is required.

14           C. Expenses re Motion to Compel re Defendant Kauer

15           Rule 37(a)(5)(A) provides that if a motion to compel is granted, the court must, after

16    giving an opportunity to be heard, require the party whose conduct necessitated the motion, to pay

17    the movant’s reasonable expenses incurred in making the motion, including attorneys’ fees. But

18    the court must not order this payment if:

19                   (i) the movant filed the motion before attempting in good faith to
                     obtain the disclosure or discovery without court action;
20
                     (ii) the opposing party’s nondisclosure, response, or objection was
21                   substantially justified; or
22                   (iii) other circumstances make an award of expenses unjust.
23    Fed. R. Civ. P. 37(a)(5)(A). The rule does not require a party to be in violation of a court order,

24    only that the party’s conduct necessitated a meritorious motion to compel.

25           The court finds that defendant Kauer’s responses and objections were largely substantially

26    justified, and the record does not support an award of expenses.
27    ////

28    ////
                                                        14
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 15 of 21


 1           D. Discovery Propounded to Defendant Chambers

 2           1. Late Verification

 3           Initially, plaintiff objects that defendant Chambers’ responses were not accompanied by

 4    Chambers’ verification, and asks the court to strike Chambers’ responses and enter default against

 5    her. In the interrogatory responses signed by counsel on September 16, 2020, counsel advised

 6    plaintiff that defendant Chambers had verified the responses, but that “due to delays caused by

 7    the mail system,” her signed verification would “follow by separate mail.” (ECF No. 110 at 61.)

 8           “Each interrogatory must, to the extent it is not objected to, be answered separately and

 9    fully in writing under oath.” Fed. R. Civ. P. 33(b)(3). “An answer to an interrogatory may be

10    used to the extent allowed by the Federal Rules of Evidence.” Fed. R. Civ. P. 33(c). “The person

11    who makes the answers must sign them, and the attorney who objects must sign any objections.”

12    Fed. R. Civ. P. 33(b)(5). Such “requirement is critical because interrogatories serve not only as a

13    discovery device but as a means of producing admissible evidence; there is no better example of

14    an admission of a party opponent, which is admissible because it is not hearsay, than an answer to

15    an interrogatory.” Huthnance v. D.C., 255 F.R.D. 297, 300 (D. D.C. 2008). Without the

16    verification, the answers have no evidentiary value.

17           Here, counsel’s office received the signed verification from defendant Chambers on

18    September 19, 2020, but did not mail the signed verification to plaintiff until September 29, 2020.

19    (ECF No. 115-1 at 47, 48.) In his opposition, counsel explained the delay in defendant Chambers

20    providing the verification form to counsel, but it only took five days from the date the verification
21    was signed for the mailed verification form to arrive in counsel’s office. Counsel failed to

22    explain his own subsequent ten-day delay in mailing the signed verification to plaintiff.

23    Inasmuch as the verification form accompanies a party’s responses, counsel should have acted

24    without delay in providing plaintiff the signed verification. Counsel’s unexplained delay in doing

25    so caused plaintiff additional work in challenging counsel’s failure to timely provide the signed

26    verification, as well as the court’s time in addressing the late verification. In the future, counsel
27    would be well-advised to seek an extension of time in which to respond to the interrogatories

28    rather than risk responding without the required verification.
                                                         15
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 16 of 21


 1              That said, counsel advised plaintiff that defendant Chambers had verified the responses,

 2    but that the signed verification would be delayed. Defendant Chambers’ verification form was

 3    signed on September 14, 2020, under penalty of perjury, and complies with Rule 33(b) of the

 4    Federal Rules of Civil Procedure. Plaintiff did not receive the verification form until after he

 5    mailed his motion to compel, but his motion challenges multiple discovery responses. Indeed,

 6    plaintiff’s motion concerning the delayed verification involved only one paragraph. (ECF No.

 7    110 at 4.) The undersigned cannot find that plaintiff was prejudiced by such delay. See Page v.

 8    Minnesota Life Ins. Co., 2020 WL 5093087 (C.D. Cal. June 26, 2020) (accepting late but valid

 9    verification form where submitted in conjunction with joint stipulation re motion to compel

10    discovery). Thus, plaintiff’s request to strike defendant Chambers’ answers and enter default are

11    denied.

12              2. Remaining Discovery Challenges

13              Plaintiff seeks to compel further responses to interrogatories 2 and 3, which involve

14    defendant Chambers’ responses to RFA Nos. 3 and 6. Unfortunately, the undersigned is unable

15    to address such responses. First, defendant Chambers claims she did not receive page two of the

16    request for admissions. Indeed, the copy of plaintiff’s RFA’s filed with the court does not include

17    a page two. (ECF No. 115-1 at 29-34.) On the other hand, plaintiff adamantly insists that he has

18    two copies and the court has two copies, and “all have page 2.” (ECF No. 117 at 5.) But the

19    copy plaintiff filed in connection with his motion is the typewritten responses of defendant

20    Chambers. (ECF No. 110 at 32-45.) While it has defendant’s page two (ECF No. 110 at 33), it
21    apparently does not match plaintiff’s page two, because the RFA’s and responses cited as Nos. 1

22    and 2, are actually plaintiff’s RFA’s 5 and 6 (ECF No. 115-1 at 33).

23              Which brings the court to its second point. In defendant Chambers’ responses to RFAs set

24    one, counsel noted in footnote 1:

25                     When plaintiff served his First Set of Requests for Admissions from
                       Defendant Chambers, he did not include the page containing his
26                     Requests for Admission Nos. 1 through 4. Without further
                       clarification from Plaintiff, Defendant Chambers cannot respond to
27                     Requests for Admission Nos 1 through 4.
28    (ECF No. 110 at 33 n.1 (emphasis added).) Despite such claim, the responses immediately above
                                                         16
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 17 of 21


 1    respond to RFA Nos. 1 and 2. (ECF No. 110 at 33.) A quick scan should have tipped off the

 2    proofreader that something was amiss. But it appears even plaintiff did not notice because in his

 3    motion to compel he included the response provided to incorrectly numbered RFA No. 6. (ECF

 4    No. 110 at 5.)

 5           In counsel’s request for extension of time, signed on October 20, 2020, he declared he was

 6    “currently preparing an opposition to Plaintiff’s motion to compel.” (ECF No. 112 at 3.) Yet it

 7    was not until defense counsel filed his opposition on November 5, 2020, that he explained that

 8    “defendant Chambers’ apparently contradictory responses were caused by a computer formatting

 9    error.” (ECF No. 115 at 14.) “[D]ue to an automatic formatting error, the Word file that defense

10    counsel’s support staff printed out and served to Plaintiff automatically renumbered Defendant[ ]

11    Chambers[’] response.” (ECF No. 115 at 14.) “Defense counsel did not catch this error because

12    of logistical issues caused by the coronavirus pandemic: defense counsel is currently working

13    from home,” and “did not personally review the hard copy of Defendant Chambers’ discovery

14    responses that the office staff printed out and served by mail on September 16, 2020.” (ECF No.

15    115 at 15; 115-1 at 3.) Defense counsel declares that he first became aware of the incorrect

16    numbering while preparing defendants’ response to plaintiff motion to compel and its exhibits.

17    (ECF No. 115-1 at 2.) But, as noted by plaintiff, counsel does not cite a specific date.

18           Third, defense counsel then declares he “will be moving the court for permission to

19    submit an amended response” to correct the formatting error. But to date, counsel has not so

20    moved. Given the confusion resulting from such an “automatic formatting error,” one would
21    expect counsel to provide with his opposition a correctly-numbered set of responses. But he did

22    not.

23           Even assuming counsel did not receive page two of plaintiff’s RFA’s to defendant

24    Chambers, counsel could have initially contacted plaintiff and asked plaintiff to provide page two.

25    Counsel’s footnote makes clear he was aware of the missing page early on. But instead, counsel

26    chose to simply answer the RFA’s provided, yet failed to proofread the responses before they
27    were mailed. Then, once counsel became aware of the mis-numbering, counsel failed to

28    proactively rectify the mistake. Apparently counsel decided to wait and hope that the court would
                                                        17
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 18 of 21


 1    fix the problem.

 2             Thus, the undersigned orders plaintiff to re-serve on counsel for defendants page two of

 3    plaintiff’s first set of RFAs to defendant Chambers. Defendant Chambers must then provide

 4    amended responses to the entire first set of RFA’s, taking care to ensure they are correctly

 5    numbered. Plaintiff may then renew his motion to compel further responses to interrogatories 2

 6    and 3 to defendant Chambers, as well as to defendant Chambers’ amended responses to the

 7    RFA’s.

 8    V. Sanctions

 9             Plaintiff seeks monetary sanctions for defendants’ alleged failure to obey the rules of the

10    court, citing Fed. R. Civ. P. 37. (ECF No. 110 at 1.) He argues sanctions are in order because

11    defendants “violated both the letter and the spirit of these rules.” (ECF No. 110 at 5.)

12             Rule 37 provides, in part, that:

13                    If the motion [to compel discovery] is granted -- or if the disclosure
                      or requested discovery is provided after the motion was filed -- the
14                    court must, after giving an opportunity to be heard, require the party
                      or deponent whose conduct necessitated the motion, the party or
15                    attorney advising that conduct, or both to pay the movant’s
                      reasonable expenses incurred in making the motion, including
16                    attorney’s fees. But the court must not order this payment if: (i) the
                      movant filed the motion before attempting in good faith to obtain the
17                    disclosure or discovery without court action; (ii) the opposing party’s
                      nondisclosure, response, or objection was substantially justified; or
18                    (iii) other circumstances make an award of expenses unjust.
19    Fed. R. Civ. P. 37(a)(5)(A). District courts have discretion to order defendant or his attorney to

20    pay a substantial monetary fine and the plaintiff’s increased costs and expenses. Hadley v. United
21    States, 45 F.3d 1345, 1350 (9th Cir. 1995)

22             Because plaintiff must renew his motion to compel, the undersigned declines to make an

23    expense order at this time. That said, along with plaintiff’s renewed motion to compel, plaintiff

24    may request his reasonable expenses incurred in bringing the initial motion as to defendant

25    Chambers, as well as the renewed motion, for example, the cost of photocopying. Because

26    plaintiff is proceeding without counsel, he may not seek attorney fees, and has incurred no filing
27    fees for his motions.

28    ////
                                                         18
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 19 of 21


 1    VI. Motion to Modify Scheduling Order

 2           A. Governing Standards

 3           In addition to managing discovery, “[d]istrict courts have broad discretion . . . to control

 4    the course of litigation under Federal Rule of Civil Procedure 16.” Hunt, 672 F.3d at 616

 5    (internal quotations and citation omitted). The Court is explicitly authorized to establish

 6    schedules and deadlines to limit the time to complete discovery and file motions. Fed. R. Civ. P.

 7    16(b)(3); Wong v. Regents of the Univ. of California, 410 F.3d 1052, 1060 (9th Cir. 2006). The

 8    deadlines set forth in the scheduling order “may be modified only for good cause and with the

 9    judge’s consent.” Fed. R. Civ. P. 16(b)(4); see also Green Aire for Air Conditioning W.L.L. v.

10    Salem, 2020 WL 58279, at *3 (E.D. Cal. Jan. 6, 2020) (“Requests to modify a scheduling order

11    are governed by Rule 16(b)(4), which provides that a court may modify a scheduling order ‘only

12    for good cause.’”). Good cause requires a showing of due diligence. Johnson v. Mammoth

13    Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “The schedule may be modified ‘if it cannot

14    reasonably be met despite the diligence of the party seeking the extension.’” Zivkovic v.

15    Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting Johnson, 975 F.2d

16    at 607). Absent a showing of good cause, motions filed after a deadline set forth in a scheduling

17    order may be denied as untimely. Britz Fertilizers v. Nationwide Agribusiness Ins. Co., 2013 WL

18    2100540, at *1 (E.D. Cal. May 14, 2013) (citing Johnson, 975 F.2d at 608-609).

19           B. Discussion

20           On December 20, 2019, the undersigned recommended that plaintiff’s motion to amend be
21    granted as to his retaliation claims against Sgt. Chambers. The findings and recommendations

22    were adopted on January 21, 2020, and defendant Chambers filed an answer on June 22, 2020. In

23    light of such amendment, the court issued a revised scheduling order on July 6, 2020. Despite

24    this fact, defendants did not move to extend the discovery deadline until three days before the

25    discovery deadline expired on October 2, 2020. Indeed, counsel for defendants concedes that the

26    “CDCR informed defense counsel in June that it could not accommodate video depositions
27    statewide in July and August.” (ECF No. 108-1 at 1.) Yet counsel took no action at that time.

28           In addition, plaintiff challenges counsel’s claim, made under penalty of perjury, that
                                                        19
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 20 of 21


 1    counsel served plaintiff with written discovery. (ECF No. 111 at 2, citing ECF No. 108-1 at 7,

 2    ¶ 10.) Despite the court’s order requiring counsel to respond to plaintiff’s “conditional”

 3    statement, counsel did not address plaintiff’s claim that counsel did not propound any written

 4    discovery.

 5           Defendants waited until almost the close of discovery to file the pending motion to modify

 6    the scheduling order. In addition, it appears that defendants have conducted no written discovery

 7    as to defendant Chambers. For these reasons, the undersigned finds that defendants did not act

 8    diligently in their attempt to comply with the deadlines set in the revised scheduling order.

 9           For the reasons discussed above, the undersigned finds that defendants have not shown

10    good cause to modify the scheduling order. Accordingly, defendants’ motion to modify the

11    scheduling order is denied.

12    VII. Scheduling Order Implications

13           Aside from the instant order, discovery is closed. That said, the pretrial motions deadline

14    set for January 4, 2021, must be vacated in light of this order. Once plaintiff’s renewed motion to

15    compel further responses from defendant Chambers, if any, is resolved, the court will reset the

16    dispositive motions deadline; until then, all parties shall refrain from filing dispositive motions.

17    VIII. Orders

18           Accordingly, IT IS HEREBY ORDERED that:

19           1. Plaintiff’s motion to compel further responses to discovery propounded to defendant

20    Kauer (ECF No. 110) is granted in part and denied in part, as set forth above. Defendant Kauer
21    shall provide further responses within thirty days from the date of this order.

22           2. Plaintiff’s motion to compel further responses from defendant Chambers (ECF No.

23    110) is denied without prejudice.

24           3. Within twenty-one days from the date of this order, plaintiff shall re-serve on counsel

25    for defendants’ page two of his first set of request for admissions to defendant Chambers.

26           4. Thirty days after receipt of page two, defendant Chambers shall provide plaintiff
27    amended responses to the complete first set of request for admissions, taking care to ensure that

28    the responses are properly numbered.
                                                         20
     Case 2:16-cv-01828-TLN-KJN Document 119 Filed 12/17/20 Page 21 of 21


 1             5. Within thirty days of receipt of defendant Chambers’ amended responses to the first set

 2    of request for admissions, plaintiff may renew his motion to compel further responses to

 3    interrogatories 2 and 3 to defendant Chambers, and to defendant Chambers’ amended responses

 4    to the request for admissions, and include his request for expenses, as set forth above.

 5             6. Defendants’ motion to modify the scheduling order (ECF No. 108) is denied.

 6             7. The January 4, 2021 pretrial motions filing deadline is vacated. All parties shall refrain

 7    from filing dispositive motions until further order of the court.

 8    Dated: December 17, 2020

 9

10
      /spen1828.mtc5
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         21
